


109 HR 5806 IH: Communities of Color Teen Pregnancy

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5806
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Ms. Solis (for
			 herself, Mrs. Capps,
			 Mrs. Napolitano,
			 Ms. Roybal-Allard,
			 Ms. DeLauro,
			 Mr. Waxman,
			 Mr. Brown of Ohio,
			 Ms. Slaughter,
			 Mrs. Lowey,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Jones of Ohio,
			 Ms. Kilpatrick of Michigan,
			 Ms. Corrine Brown of Florida,
			 Ms. Norton,
			 Mrs. Christensen,
			 Ms. Lee, Mr. Davis of Illinois,
			 Mr. Grijalva,
			 Ms. Bordallo,
			 Ms. Watson, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To make grants to carry out activities to prevent teen
		  pregnancy in racial or ethnic minority or immigrant communities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Communities of Color Teen Pregnancy
			 Prevention Act of 2006.
		2.Community-based
			 intervention programs
			(a)In
			 generalThe Secretary of
			 Health and Human Services (referred to in this Act as the
			 Secretary) shall make grants to public and nonprofit private
			 entities for the purpose of carrying out projects to prevent teen pregnancies
			 in racial or ethnic minority or immigrant communities with a substantial
			 incidence or prevalence of cases of teen pregnancy as compared to the average
			 number of such cases in communities in the State involved (referred to in this
			 Act as eligible communities).
			(b)Requirements
			 regarding purpose of grantsA grant may be made under subsection
			 (a) only if, with respect to the expenditure of the grant to carry out the
			 purpose described in such subsection, the applicant involved agrees to use one
			 or more of the following strategies:
				(1)Promote effective communication among
			 families about preventing teen pregnancy, particularly communication among
			 parents or guardians and their children.
				(2)Educate community
			 members about the consequences of teen pregnancy.
				(3)Encourage young
			 people to postpone sexual activity and prepare for a healthy, successful
			 adulthood.
				(4)Provide
			 educational information, including medically accurate contraceptive
			 information, for young people in such communities who are already sexually
			 active or are at risk of becoming sexually active and inform young people in
			 such communities about the responsibilities and consequences of being a parent,
			 and how early pregnancy and parenthood can interfere with educational and other
			 goals.
				(c)Utilizing
			 effective strategiesA grant
			 may be made under subsection (a) only if the applicant involved agrees that, in
			 carrying out the purpose described in such subsection, the applicant will,
			 whenever possible, use strategies that have been demonstrated to be effective,
			 or that incorporate characteristics of effective programs.
			(d)ReportA
			 grant may be made under subsection (a) only if the applicant involved agrees to
			 submit to the Secretary, in accordance with the criteria of the Secretary, a
			 report that provides information on the project under such subsection,
			 including outcomes. The Secretary shall make such reports available to the
			 public.
			(e)EvaluationsNot later than 12 months after the date of
			 the enactment of this Act, the Secretary shall, directly or through contract,
			 provide for evaluations of six projects under subsection (a), which
			 evaluations—
				(1)describe the
			 activities carried out with the grant; and
				(2)how such
			 activities increased education and awareness services relating to the
			 prevention of teen pregnancy.
				(f)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $40,000,000 for each of the fiscal years
			 2007 through 2011.
			3.School-based
			 projects
			(a)In
			 generalThe Secretary may
			 make grants to public and nonprofit private entities for the purpose of
			 establishing and operating for eligible communities, in association with public
			 secondary schools for such communities, projects for one or more of the
			 following:
				(1)To carry out
			 activities, including counseling, to prevent teen pregnancy.
				(2)To provide
			 necessary social and cultural support services regarding teen pregnancy.
				(3)To provide health and educational services
			 related to the prevention of teen pregnancy.
				(4)To promote better
			 health and educational outcomes among pregnant teens.
				(5)To provide
			 training for individuals who plan to work in school-based support programs
			 regarding the prevention of teen pregnancy.
				(b)PriorityIn
			 making grants under subsection (a), the Secretary shall give priority to
			 providing for projects under such subsection in eligible communities.
			(c)Required
			 coalitionA grant may be made under subsection (a) only if the
			 applicant involved has formed an appropriate coalition of entities for purposes
			 of carrying out a project under such subsection, including—
				(1)one or more public
			 secondary schools for the eligible community involved; and
				(2)entities to
			 provide the services of the project.
				(d)TrainingA
			 grant under subsection (a) may be expended to train individuals to provide the
			 services described in paragraphs (1) and (2) of such subsection for the project
			 involved.
			(e)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $10,000,000 for each of the fiscal years
			 2007 through 2011.
			4.Multimedia
			 campaigns
			(a)In
			 generalThe Secretary shall
			 make grants to public and nonprofit private entities for the purpose of
			 carrying out multimedia campaigns to provide public education and increase
			 awareness with respect to the issue of teen pregnancy and related social and
			 emotional issues.
			(b)PriorityIn
			 making grants under subsection (a), the Secretary shall give priority to
			 campaigns described in such subsection that are directed toward eligible
			 communities.
			(c)RequirementsA grant may be made under subsection (a)
			 only if the applicant involved agrees that the multimedia campaign under such
			 subsection will—
				(1)provide
			 information on the prevention of teen pregnancy;
				(2)provide
			 information that identifies organizations in the communities involved
			 that—
					(A)provide health and
			 educational services related to the prevention of teen pregnancy; and
					(B)provide necessary
			 social and cultural support services; and
					(3)coincide with efforts of the National
			 Clearinghouse for Teen Pregnancy Prevention that are made under section
			 5(b)(1).
				(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $6,000,000 for each of the fiscal years
			 2007 through 2011.
			5.National
			 clearinghouse
			(a)In
			 generalThe Secretary shall
			 make grants to a nonprofit private entity to establish and operate a National
			 Clearinghouse for Teen Pregnancy Prevention (referred to in this section as the
			 Clearinghouse) for the purposes described in subsection
			 (b).
			(b)Purposes of
			 clearinghouseThe purposes referred to in subsection (a)
			 regarding the Clearinghouse are as follows:
				(1)To provide
			 information and technical assistance to States, Indian tribes, local
			 communities, and other public or private entities to develop content and
			 messages for teens and adults that address and seek to reduce the rate of teen
			 pregnancy.
				(2)To support parents
			 in their essential role in preventing teen pregnancy by equipping parents with
			 information and resources to promote and strengthen communication with their
			 children about sex, values, and positive relationships, including healthy
			 relationships.
				(c)Requirements for
			 granteeA grant may be made under subsection (a) only if the
			 applicant involved is an organization that meets the following
			 conditions:
				(1)The organization
			 is a nationally recognized, nonpartisan organization that focuses exclusively
			 on preventing teen pregnancy and has at least 10 years of experience in working
			 with diverse groups to reduce the rate of teen pregnancy.
				(2)The organization
			 has a demonstrated ability to work with and provide assistance to a broad range
			 of individuals and entities, including teens; parents; the entertainment and
			 news media; State, tribal, and local organizations; networks of teen pregnancy
			 prevention practitioners; businesses; faith and community leaders; and
			 researchers.
				(3)The organization has experience in the use
			 of culturally competent and linguistically appropriate methods to address teen
			 pregnancy in eligible communities.
				(4)The organization
			 conducts or supports research and has experience with scientific analyses and
			 evaluations.
				(5)The organization
			 has comprehensive knowledge and data about strategies for the prevention of
			 teen pregnancy.
				(6)The organization
			 has experience in carrying out functions similar to the functions described in
			 subsection (b).
				(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $1,500,000 for each of the fiscal years
			 2007 through 2011.
			6.Research
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall make grants to public or nonprofit
			 private entities to conduct, support, and coordinate research on the prevention
			 of teen pregnancy in eligible communities, including research on the factors
			 contributing to the disproportionate rates of teen pregnancy in such
			 communities.
			(b)ResearchIn
			 carrying out subsection (a), the Secretary shall support research that—
				(1)investigates and determines the incidence
			 and prevalence of teen pregnancy in communities described in such
			 subsection;
				(2)examines—
					(A)the extent of the
			 impact of teen pregnancy on—
						(i)the
			 health and well-being of teenagers in the communities; and
						(ii)the
			 scholastic achievement of such teenagers;
						(B)the variance in the
			 rates of teen pregnancy by—
						(i)location (such as
			 inner cities, inner suburbs, and outer suburbs);
						(ii)population
			 subgroup (such as Hispanic, Asian-Pacific Islander, African-American, Native
			 American); and
						(iii)level of
			 acculturation;
						(C)the importance of
			 the physical and social environment as a factor in placing communities at risk
			 of increased rates of teen pregnancy; and
					(D)the importance of
			 aspirations as a factor affecting young women’s risk of teen pregnancy;
			 and
					(3)is
			 used to develop—
					(A)measures to
			 address race, ethnicity, socioeconomic status, environment, and educational
			 attainment and the relationship to the incidence and prevalence of teen
			 pregnancy; and
					(B)efforts to link
			 the measures to relevant databases, including health databases.
					(c)PriorityIn
			 making grants under subsection (a), the Secretary shall give priority to
			 research that incorporates—
				(1)interdisciplinary
			 approaches; or
				(2)a
			 strong emphasis on community-based participatory research.
				(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $7,500,000 for each of the fiscal years
			 2007 through 2011.
			7.General
			 requirements
			(a)Medically
			 accurate informationA grant may be made under this Act only if
			 the applicant involved agrees that all information provided pursuant to the
			 grant will be age-appropriate, factually and medically accurate and complete,
			 and scientifically based.
			(b)Cultural context
			 of servicesA grant may be made under this Act only if the
			 applicant involved agrees that information, activities, and services under the
			 grant that are directed toward a particular population group will be provided
			 in the language and cultural context that is most appropriate for individuals
			 in such group.
			(c)Application for
			 grantA grant may be made
			 under this Act only if an application for the grant is submitted to the
			 Secretary and the application is in such form, is made in such manner, and
			 contains such agreements, assurances, and information as the Secretary
			 determines to be necessary to carry out the program involved.
			8.DefinitionsFor purposes of this Act:
			(1)The term
			 eligible community has the meaning indicated for such term in
			 section 2(a).
			(2)The term racial or ethnic minority or
			 immigrant communities means communities with a substantial number of
			 residents who are members of racial or ethnic minority groups or who are
			 immigrants.
			(3)The term
			 Secretary has the meaning indicated for such term in section
			 2(a).
			
